Dibell, J.
(dissenting).
A defendant responsible in damages in a law case is entitled to an assessment by a jury. If the evidence which the jury had before it does not sustain so great an award as was made the trial court may conditionally reduce it, and the defendant cannot complain. In such a ease the court determines the law upon the record before the jury. It does not trench upon the province of the jury nor deny the defendant the right to a jury trial. This is not such a case. The jury has not heard the promised new evidence, nor even the affidavits relative to it. The court has not heard it. All that it knows is what the supporting affidavits of the defendant and the counter affidavits of the plaintiff show. From them, if at all, it must determine what evidence will be before the court on a new trial. The affidavits do not agree, and they reflect the new evidence accordingly as they are in fact true or false or are believed or disbelieved by the court. The situation is not much different than if on a motion for a new trial on the ground of excessiveness supporting affi*106davits were permitted showing a more speedy recovery than the evidence at the trial forecast. 'The result, as it seems to me, is that the defendant is required to submit to a reduction of a verdict because excessive, when the facte showing excessiveness are not before a jury, nor shown in the record viewed by the trial court and this court in holding it excessive, and that the defendant is thus deprived of the right to a jury trial of damages. So I dissent.
Hailam, J.
(dissenting)
I agree with Justice Dibell.